Case 2:20-cv-11415-ODW-RAO Document 37 Filed 08/10/21 Page 1 of 4 Page ID #:358




                                                                                                   O
 1
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   ROSELY ZAPON,                                     Case № 2:20-cv-11415-ODW (RAOx)
12                        Plaintiff,
13                                                     ORDER GRANTING MOTION TO
            v.
                                                       DISQUALIFY DOWNTOWN L.A.
14   COSTCO WHOLESALE                                  LAW GROUP FROM
15   CORPORATION; DOES 1 to 10,                        REPRESENTATION OF PLAINTIFF
     inclusive.
                                                       IN THIS ACTION [32]
16
                          Defendants.
17
18                                     I.    INTRODUCTION
19          Defendant Costco Wholesale Corporation (“Costco”) moves to disqualify
20   Downtown L.A. Law Group (“DTLA Law Group”) from representing plaintiff Rosely
21   Zapon in this litigation. (Mot. to Disqualify (“Mot.”), ECF No. 32.) Although Zapon
22   and her counsel have been cautioned that the Federal Rules of Civil Procedure and
23   Central District Local Rules will be strictly enforced, Zapon failed to timely oppose.
24   (See Min. Order Reopening 2, ECF No. 22; Opp’n, ECF No. 34.) Accordingly, and
25   for the reasons that follow, Costco’s motion is GRANTED.1
26
27
     1
      After carefully considering the papers filed in connection with the motion, the Court deemed the
28
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-11415-ODW-RAO Document 37 Filed 08/10/21 Page 2 of 4 Page ID #:359




 1                                       II.    BACKGROUND
 2            On August 13, 2020, Zapon filed a personal injury lawsuit against Costco in the
 3   Los Angeles County Superior Court, alleging negligence and premises liability.
 4   (Decl. of Andrew Sewell Ex. A (“Compl.”), ECF No. 1-1.) In December 2020,
 5   Costco removed the case to this Court. (See Notice of Removal (“NOR”), ECF
 6   No. 1.) In March 2021, Zapon retained DTLA Law Group to represent her in this
 7   matter. (See Mot. 4; Order Granting Substitution of DTLA Law Grp. Att’y Sarah
 8   Anastasi2, ECF No. 10.)
 9            Anthony Werbin is an attorney at DTLA Law Group. (Mot. 3.) Prior to joining
10   DTLA Law Group, Werbin worked at the law firm Manning & Kass, Ellrod, Ramirez,
11   Trester LLP.        (Id. at 3–4.)     While with Manning, Werbin represented Costco in
12   twenty-one cases related to personal injury matters between July 5, 2017, and
13   January 16, 2020. (Decl. of Zois Johnston ¶¶ 2–3, ECF No. 32-1.) In his capacity as
14   Costco’s attorney, Werbin developed legal and litigation strategy for Costco,
15   communicated with Costco employees and its claims administrator, reviewed
16   confidential and privileged documents, prepared responses to discovery, prepared
17   witnesses to testify at depositions, and defended depositions of Costco employees.
18   (Id. ¶¶ 5–7.) Although Werbin is not currently representing Zapon in this case, in
19   light of the above history, Costco moves to impute Werbin’s alleged conflict to DTLA
20   Law Group and disqualify it from representing Zapon. (Mot. 3–5.)
21                         III.       FAILURE TO TIMELY OPPOSE
22            Costco asks the Court to disregard Zapon’s opposition and grant the motion as
23   unopposed because Zapon filed her opposition late. (Reply 3.) Any opposition to a
24   motion must be filed no later than twenty-one days before the date set for hearing.
25   C.D. Cal. L.R. 7-9. Local Rule 7-12 provides that the “Court may decline to consider
26   any memorandum or other document not filed within the deadline set by order or local
27   rule,” and that “failure to file it within the deadline[] may be deemed consent to the
28
     2
         Formerly Sarah Wilson. (See Notice of Change of Pl.’s Att’y’s Name, ECF No. 26.)



                                                      2
Case 2:20-cv-11415-ODW-RAO Document 37 Filed 08/10/21 Page 3 of 4 Page ID #:360




 1   granting or denial of the motion.” C.D. Cal. L.R. 7-12. On June 15, 2021, Costco
 2   filed its motion and noticed the motion hearing on July 26, 2021. (Mot. 1.) Zapon’s
 3   opposition was due twenty-one days before the hearing, on July 5, 2021. See C.D.
 4   Cal. L.R. 7-9. Due to the observed July 4 holiday falling on July 5, 2021, Zapon’s
 5   opposition should have been filed by July 2, 2021. See id.; Fed. R. Civ. P. 6(a).
 6   Zapon’s opposition was not filed until July 13, 2021, eleven days late. (See Opp’n.)
 7         Zapon and her counsel’s delays and repeated procedural errors have riddled this
 8   case. More than three months after removal to this Court, Zapon had yet to file an
 9   appropriate complaint that complied with the Federal Rules of Civil Procedure and
10   this Court’s Standing Orders. (See Order re Appropriate Pleading, ECF No. 13.) The
11   Court ordered Zapon to file a federally-compliant complaint by March 31, 2021. (Id.)
12   When she failed to do so, the Court dismissed Zapon’s complaint for failure to
13   prosecute and failure to comply with Court orders. (See Order Dismissing, ECF
14   No. 16.) Zapon moved to reopen, but again did not comply with the Local Rules, and
15   her filing was stricken.    (See Order to Strike, ECF No. 18.)      Only after Zapon
16   complied with the Local Rules in moving to reopen the case was her motion accepted,
17   and the Court ultimately reopened the action. (See Min. Order Reopening.) The
18   Court explicitly “advised and warned” the parties “that the Federal Rules of Civil
19   Procedure and Local Rules will be strictly enforced.” (Id. at 2.)
20         Despite this history and the Court’s warnings, Zapon has once again failed to
21   comply with the Local Rules by filing her Opposition eleven days late.          Zapon
22   received notice of Costco’s motion and had ample opportunity to oppose.           (See
23   Mot. 18 (“Proof of Serv.”).) Zapon offers no excuse for failing to timely oppose, nor
24   has she sought an extension or other relief. As such, pursuant to Local Rule 7-12, the
25   Court construes Zapon’s failure to file a timely opposition as waiver and consent to
26   the Court granting Costco’s motion. Therefore, the Court GRANTS the motion and
27   disqualifies DTLA Law Group from representing Zapon in this action.
28




                                                3
Case 2:20-cv-11415-ODW-RAO Document 37 Filed 08/10/21 Page 4 of 4 Page ID #:361




 1                                 IV.    CONCLUSION
 2         For the foregoing reasons, Costco’s Motion to Disqualify Counsel is
 3   GRANTED. (ECF No. 32.) DTLA Law Group is disqualified from representing
 4   Zapon in this action. Within thirty days from the date of this order, Zapon shall
 5   either retain new counsel or elect to proceed pro se, and shall file a Request for
 6   Approval of Substitution of Attorney, Form G-01, available on the Court’s website.
 7
 8         IT IS SO ORDERED.
 9
10         August 10, 2021
11
12                               ____________________________________
13                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               4
